          Case 1:20-cv-06984-AT Document 18 Filed 10/05/20 Page 1 of 2




                                        October 5, 2020

                                    Via Email and CM/ECF

Hon. Analisa Torres, United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: Tillman v. Morgan Stanley Smith Barney, LLC, No. 1:20-cv-05914
           Grossman v. Morgan Stanley Smith Barney, LLC, No. 1:20-cv-06012
           Behar v. Morgan Stanley Smith Barney, LLC, No. 1:20-cv-06300
           Dalton v. Morgan Stanley Smith Barney, LLC, No. 1:20-cv-06468
           Nelson v. Morgan Stanley Smith Barney, LLC, No. 1:20-cv-06538
           Blythe v. Morgan Stanley Smith Barney, LLC, No. 1:20-cv-06610
           Shapouri v. Morgan Stanley Smith Barney, LLC, No. 1:20-cv-06640
           Smith v. Morgan Stanley Smith Barney, LLC, No. 1:20-cv-06984

Dear Judge Torres:

        Pursuant to the Court’s August 5, 2020 Pretrial Conference Order entered in the Tillman
and Grossman actions referenced above, the parties will appear before the Court telephonically
for an initial pretrial conference at 10:20 a.m. on October 8, 2020. In anticipation of that
conference, and pursuant to section II.B of Your Honor’s Individual Practices in Civil Cases,
Plaintiffs herein explain the basis for the existence of subject-matter jurisdiction founded on
diversity of citizenship pursuant to 28 U.S.C. § 1332.

         Morgan Stanley Smith Barney, LLC (“Morgan Stanley”) is the only defendant in the
above-referenced actions (collectively, the “Consolidated Actions”). Morgan Stanley is a limited
liability company organized under the laws of Delaware with its principal place of business in
New York, New York. Morgan Stanley Domestic Holdings, Inc. (“MSDHI”) is the sole member
of Morgan Stanley. MSDHI is also a Delaware corporation with its principal place of business in
New York, New York.

        This Court has subject matter and diversity jurisdiction over the Consolidated Actions
under 28 U.S.C. § 1332(d) because: (1) they are class actions in which the amount in controversy
exceeds the sum or value of $5 million, exclusive of interest and costs; (2) there are more than
100 members in the proposed class; and (3) most of the members of the proposed class—
including all but two of the named plaintiffs in the Consolidated Actions—are citizens of states
different from Morgan Stanley.
Case 1:20-cv-06984-AT Document 18 Filed 10/05/20 Page 2 of 2

                                                           Hon. Analisa Torres
                                                                        Page 2


                              Respectfully submitted,

                                     /s/ Linda P. Nussbaum             .
                                       Linda P. Nussbaum

                                         /s/ Jean Martin               .
                                           Jean Martin

                              Interim Co-Lead Counsel for Class Plaintiffs
